PER CURIAM.
Raymond L. James, Jr., entered pleas of nolo contendere to multiple offenses in the circuit court. He reserved the right to appeal the circuit court’s order that denied his motion to suppress a firearm. The order denying the motion was dispositive of only two of the crimes to which Mr. James pleaded nolo contendere: possession of a firearm by a convicted felon, section 790.23(1), Florida Statutes (2003) (count nine), and possession of a firearm during the commission of a felony, section 790.07(2) (count thirteen).
After a thorough review of the record, we conclude that the trial court properly denied the motion to suppress. The firearm would inevitably have been discovered after the police officers ran the license tag on the stolen vehicle that was occupied by Mr. James and his codefendant when the weapon was exposed. See Fitzpatrick v. State, 900 So.2d 495, 514 (Fla.2005); State v. D.D.D., 908 So.2d 1180, 1183 (Fla. 2d DCA 2005); State v. Bell, 873 So.2d 476, 478 (Fla. 2d DCA 2004). Accordingly, we affirm the judgments and sentences imposed on Mr. James.
Affirmed.
VILLANTI, WALLACE, and LaROSE, JJ., Concur.